Citation Nr: 0107980	
Decision Date: 03/19/01    Archive Date: 03/26/01

DOCKET NO.  00-04 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1943 to January 1944. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the November 1999 rating decision, the RO denied several 
other claims as not well grounded.  The appellant has not 
filed a notice of disagreement contesting these denied 
claims.  Thus, these matters are not before the Board for 
appellate consideration.  However, the appellant and his 
representative are hereby advised that such claims may be 
readjudicated in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See VCAA, Pub. L. No. 106-
475, § 7 (APPROPRIATION SUBSECTIONS & PARAGRAPHS), 114 Stat. 
2096, 2099-2100 (2000).  Therefore, these matters are 
referred to the RO for appropriate action.


REMAND

The appellant submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in February 2000, in which he indicated 
that he did not wish a hearing before the Board.  However, in 
March 2000, the appellant requested that he be scheduled for 
a Board hearing locally at the RO; and, in April 2000, the 
veteran's representative further confirmed the veteran's 
request for said BVA hearing.  The appellant should therefore 
be scheduled for a personal hearing before a member of the 
Board in Los Angeles, California.  See 38 C.F.R. § 20.700 
(2000).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule a hearing before a 
Member of the Board at the RO, or obtain 
documentation from the veteran to the 
effect that he no longer wishes such a 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp.2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp.2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


